Citation Nr: 0432552	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  95-33 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as proximately due to or the result of service-
connected bilateral foot disability.

3.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as either incurred in service or 
proximately due to or the result of service-connected 
bilateral foot disability, or aggravated by service-connected 
bilateral foot disability.  

4.  Entitlement to an increased rating for bilateral pes 
planus with bilateral semi-rigid calcaneal valgus deformity, 
chronic sesamoiditis, and status post excision of Morton's 
neuroma of the right foot, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in New York, New York, awarded an increased rating of 30 
percent for the veteran's service-connected bilateral foot 
disorders, including pes planus with semi-rigid calcaneal 
valgus deformity, chronic sesamoiditis, and status post 
excision of Morton's neuroma of the right foot.  The veteran 
has also appealed the RO's December 1997 rating decision, in 
which the RO denied entitlement to service connection for an 
acquired neuropsychiatric disorder claimed as being incurred 
in service or proximately due to or the result of his 
service-connected bilateral foot disabilities.  The veteran 
has also perfected an appeal of the RO's May 1995 rating 
decision that denied entitlement to service connection for 
back and right knee disorders, claimed as proximately due to 
or the result of service-connected disability from bilateral 
foot disorders.

The veteran withdrew his appeal of the denial of service 
connection for a right knee disorder at the time of his March 
2004 hearing before the undersigned Member of the Board.  
That claim will be dismissed.

In a VA Form 9 filed in August 1995, the veteran claimed that 
he was "forced to stop working" due to his service-
connected foot disorders and the claimed service-connected 
back and acquired neuropsychiatric disabilities.  The 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was recognized by the RO in a deferred 
rating decision dated in August 2001, but the RO has not 
adjudicated the claim.  The claim of entitlement to TDIU is 
referred to the RO for appropriate action.

The claim of entitlement to service connection for an 
acquired neuropsychiatric disorder, including PTSD, is the 
subject of the Remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims for a 
higher disability evaluation for his foot disorders and 
service connection for a low back disorder has been obtained 
by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims for a higher disability 
evaluation for his foot disorders and service connection for 
a low back disorder, has not submitted additional evidence, 
and has not identified any additional evidence to support his 
claims.

3.  The veteran withdrew his appeal of the RO's denial of 
service connection for a right knee disorder prior to a 
decision promulgated by the Board.

4.  The veteran's current disability from a low back disorder 
was not incurred in service and is not proximately due to or 
caused by a service-connected disability from bilateral foot 
disorders.  

5.  The veteran's disability from pes planus with semi-rigid 
calcaneal valgus deformity and chronic sesamoiditis is 
manifested by semi-rigid planovalgus deformity, sesamoiditis 
and prominent metatarsal heads, tenderness to palpation of 
the plantar fascia, pain with forced plantar flexion and 
inversion, an abducted gait pattern and X-ray findings of a 
bipartite sesamoid on the left and an inferior calcaneal spur 
on the right, without signs of edema, inflammation, or joint 
effusions, and without clinical findings of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, severe spasm of the tendo 
Achilles on manipulation, or loss of muscle power.  

6.  The veteran has separate disability from status post 
excision of Morton's neuroma, right foot, that is manifested 
by numbness on the plantar surface of the right foot and 
occasional shooting pains.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claims for a higher disability evaluation for his foot 
disorders and service connection for a low back disorder, and 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  The appeal of the denial of service for a right knee 
disorder is dismissed.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).

3.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2003).

4.  The criteria for a schedular or extraschedular rating in 
excess of 30 percent for pes planus with semi-rigid calcaneal 
valgus deformity, chronic sesamoiditis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2003).

5.  The veteran is entitled to a separate rating of 10 
percent for status post excision of Morton's neuroma, right 
foot.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5279 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disorder

The veteran appealed the denial of entitlement to service 
connection for a right knee disorder claimed as being 
secondary to service-connected disabilities from foot 
disorders.  At the time of his hearing before the undersigned 
Veterans Law Judge in March 2004, the veteran withdrew his 
claim of entitlement to service connection for a right knee 
disorder.  He submitted his withdrawal of that claim in 
writing at the time of the hearing.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  The 
appellant has withdrawn his appeal of the RO's denial of 
entitlement to service connection for a right knee disorder 
by delivering his request for withdrawal in writing to the 
Board.  Hence, concerning that issue there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement 
to service connection for a right knee disorder and the 
appeal is dismissed without prejudice.

II.  Service Connection for a Low Back Disorder

The veteran contends that he has current disability from a 
low back disorder that he incurred during his active military 
service.  He has also attributed his claimed low back 
disability to his service-connected bilateral foot 
disabilities.  For the reasons and bases discussed below, I 
conclude that the veteran is not entitled to service 
connection for a low back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).  


Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) has held that in order 
to obtain VA benefits the law requires the evidence to show a 
diagnosis of a current disability or current disabling 
residuals from a disease or injury.  Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The disability must also be shown to 
be related to an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a low back disorder.  
However, he did have a foot disorder.  At the time of his 
medical examination for separation from service, an examiner 
noted that the veteran's feet were clinically abnormal.  The 
veteran had bilateral flat feet and fallen arches.  

The veteran's flat feet with osteosclerotic changes in both 
first metatarso-phalangeal joints (big toes), as well as 
subluxation of the ball joint of the right foot were noted 
during a VA examination in February 1954.

The veteran was granted entitlement to service connection for 
pes planus with osteosclerotic change of both first toes by 
the RO's March 1954 rating decision.  

The veteran underwent surgeries for resection of Morton's 
neuroma in the third metatarsal interspace of the right foot 
in February 1988 and February 1993.  VA outpatient treatment 
records document the veteran's continued complaints and 
treatment for foot pain.

In October 1993, the veteran filed a claim in which he 
asserted that he had severe low back pain that he attributed 
to his service-connected foot disabilities.  

The veteran has current disability from a low back disorder.  
This was confirmed during a VA examination in August 1995.  
The veteran had mild left convex thoracic scoliosis.  There 
was tenderness over the right sciatic notch.  There was no 
atrophy or gross muscular spasm.  There was limitation of 
motion in forward flexion, backward extension, and left and 
right lateral rotation.  X-rays of the thoracic and 
lumbosacral spine revealed narrowing of the disk spaces with 
spurring into the foramen of the intervertebral spaces at the 
level of the fourth and fifth lumbar vertebrae (L4-5) and at 
the fifth lumbar and first sacral vertebrae (L5-S1) with 
slight osteoarthritic changes in the dorsal spine.  Also 
noted was sacralization of the right L5.  A computed 
tomography scan showed disc bulging at L2-3 and L4-5 with 
degenerative changes at L4-5 and a large osteophyte at L5.  
The reported diagnosis was degenerative joint disease with 
osteoarthritic changes of the lumbosacral spine with bulging 
of the L2-3 and L4-5 disks and degenerative changes at L4-5 
with osteophyte at L5.  

As there is no indication in the record that the veteran 
incurred a back injury or chronic back disability during his 
active duty service, the question before the Board is whether 
the veteran's low back disorders are related to his bilateral 
foot disorders.  The physician who conducted the August 1995 
VA examination reported that after review of the case with 
two other physicians, their opinions were that the back 
disorders were not directly related to the veteran's flat 
feet conditions.

In a report of a VA neuropsychiatric examination dated in 
July 1996, an examiner indicated that the veteran's service-
connected foot condition had resulted in secondary 
musculoskeletal problems of the knee, back and upper spine as 
well as a depressive disorder secondary to his foot 
conditions.


However, in a report of a VA spine examination dated in May 
1997, the examiner concluded that the veteran's low back 
disorders were not causally related to his service-connected 
flat foot condition.  Furthermore, an examiner who conducted 
a May 1997 VA foot examination noted the veteran's foot 
disorders but also stated, "It would seem unlikely that the 
veteran's back condition consisting of the bulging disks are 
(sic) related to the flat foot deformity. . . ."  I note 
that the examination report indicates that the report and 
conclusions were reviewed by the Chief of Orthopedics.

In summary, although the evidence clearly shows that the 
veteran has disability from a back disorder diagnosed as 
degenerative joint disease with osteoarthritic changes of the 
lumbosacral spine with bulging L2-3 and L4-5 disks and 
degenerative changes at L4-5 with a large osteophytes at L5, 
the preponderance of the evidence indicates that there is no 
causal relationship between his service-connected foot 
disorders and the back disorders.  The only medical opinion 
suggesting such a relationship was given by a psychiatrist 
who conducted the July 1996 VA neuropsychiatric examination.  
The opinions of four other VA physicians who are 
orthopedists, two of whom examined the veteran and two of 
whom reviewed his file, and one of them a podiatrist whose 
report was reviewed by the Chief of Orthopedics, indicate 
that there is no causal relationship between the veteran's 
service-connected foot disorders and his disability from back 
disorders.  The opinions of the orthopedist are afforded more 
probative weight concerning this issue, as they the have the 
specific expertise concerning the question of whether there 
is a nexus between the veteran's service-connected foot 
disabilities and his low back disorders.

For the foregoing reasons and bases, I find that the 
veteran's back disorders are not proximately due to or the 
result of his service-connected foot disabilities, and I 
conclude that the veteran is not entitled to service 
connection for a back disorder.

III.  Increased Rating for Foot Disorders

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2003).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2002).

The veteran's in-service complaints and treatment of 
bilateral foot disorders are documented in treatment notes 
generated during his service.  He was granted entitlement to 
service connection for pes planus with osteosclerotic change 
of both first toes by the RO's March 1954 rating decision.  
The associated disability was rated 10 percent disabling.  
The 10 percent rating remained in effect until March 1, 1993, 
when it was increased to 30 percent pursuant to the RO's 
September 1997 rating decision.  However, the claim of 
entitlement to a higher rating for the veteran's bilateral 
foot disorders remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran underwent surgeries for resection of Morton's 
neuroma in the third metatarsal interspace of the right foot 
in February 1988 and February 1993.  VA outpatient treatment 
records document the veteran's continued complaints and 
treatment for foot pain.

The veteran's claim for an increased rating for his foot 
disorders was filed in November 1993.  Although the Board 
must consider the entire record, including the history of the 
veteran's foot disorders, because of laws concerning the 
effective date of increased ratings, the Board will 
especially consider pertinent evidence of disability which 
was generated within a year prior to the date of the claim 
and thereafter.  38 U.S.C.A. § 5110 (West 2002).

The RO has utilized Diagnostic Code 5276 to evaluated the 
veteran's disability from pes planus with bilateral semi-
rigid calcaneal valgus deformity, chronic sesamoiditis, and 
status post excision of Morton's neuroma of the right foot.  
Under that diagnostic code, severe symptoms of bilateral pes 
planus, such as marked deformity (pronation, abduction, 
etc.), pain accentuated with manipulation and use, swelling 
on use, with characteristic callosities, are rated 30 percent 
disabling.  For pronounced symptoms, with marked pronation, 
extreme tenderness on plantar surfaces of the feet, marked 
inward displacement and severe spasms of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or 
appliances, a 30 percent evaluation is assigned for 
unilateral symptoms and a 50 percent evaluation is assigned 
for bilateral symptoms.

The veteran underwent a VA examination of his feet for 
compensation purposes in August 1995.  He had subjective 
complaints of pain in his feet, legs and back.  On 
examination he was wearing an Unna boot on his right foot, 
which, according to the examiner, was worn for Achilles 
tendonitis.  He had pes planovalgus deformity bilaterally 
with fat pad atrophy.  He had prominent metatarsal heads 
bilaterally.  He was status post neuroma surgery of the right 
third interspace and wore orthotics prophylactically.  He had 
an abducted gait pattern.  The reported diagnoses included 
bilateral pes planovalgus and chronic bilateral sesamoiditis 
secondary to fat pad atrophy.

During a VA feet examination in May 1997, the veteran 
complained of increased pain in his feet, with occasional 
shooting pain at the site of his neuroma surgeries.  He was 
unable to stand on his toes, or squat or arise due to pain.  
On examination, there was a scar in the third interspace of 
the right foot where the excisions of neuroma took place.  An 
area of the third interspace had no feeling secondary to 
neuroma surgery.  Deep tendon reflexes were within normal 
limits.  The veteran had fat pad atrophy bilaterally and 
sesamoidal pain.  Muscle power was within normal limits.  The 
veteran had pes planovalgus semi-rigid deformity which was 
accentuated by weight bearing.  The veteran had mild 
abduction in the transverse plane and upon gait examination.  
There was mild pain upon palpation of the plantar fascia and 
dorsomedial aspect of the feet, and the anterolateral aspect 
of the ankle.  There was pain upon forced plantar flexion and 
inversion.  Ankle joint range of motion and subtalar joint 
range of motion was within normal limits.  There were no 
signs of edema, inflammation, or joint effusions.  X-rays of 
the left foot revealed a bipartite sesamoid. There was an 
inferior calcaneal spur on the right.  The reported diagnosis 
was semi-rigid calcaneal valgus foot deformity bilaterally.  
The examiner concluded that the Morton's neuroma was caused 
by the veteran's flat foot deformity.  

VA outpatient treatment records indicate that the veteran 
fractured his right ankle in April 2000.  During VA 
outpatient treatment in July 2002, the veteran complained of 
pain on the plantar aspect of the first metatarsal head 
bilaterally, and pain in the arch area and the right ankle.  
On examination, the veteran had palpable pedal pulses.  
Sensation in his feet was grossly intact.  There was 
bilateral fat pad atrophy and bilateral decreased arch 
height.  The right ankle had decreased range of motion.  
There was tenderness to palpation of the right foot and 
ankle.  An examiner noted an impression of pes planus.  
Similar findings were noted during VA outpatient treatment in 
September 2002.

The veteran testified in March 2004 that his foot 
disabilities had not worsened since his last VA treatment.  
He acknowledged that recent VA treatment records would 
suffice to document his current foot disabilities.

After reviewing the current evidence summarized above, I find 
that the veteran's disability from pes planus with semi-rigid 
calcaneal valgus deformity, chronic sesamoiditis is 
manifested by semi-rigid planovalgus deformity, sesamoiditis 
and prominent metatarsal heads, tenderness to palpation of 
the plantar fascia, pain with forced plantar flexion and 
inversion, an abducted gait pattern and X-ray findings of a 
bipartite sesamoid on the left and an inferior calcaneal spur 
on the right, without signs of edema, inflammation, or joint 
effusions, and without clinical findings of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, severe spasm on manipulation of 
the tendo Achilles, and without loss of muscle power or loss 
or range of motion in his ankles.  Although the veteran 
clearly meets the criteria for a schedular rating of 30 
percent for bilateral flat feet, his symptoms do not meet the 
schedular criteria for a rating of 50 percent for flat feet.  
The record contains no clinical findings of extreme 
tenderness of the plantar surfaces of his feet, marked inward 
displacement, and severe spasm on the manipulation of the 
tendo Achilles bilaterally.  Therefore, I conclude that the 
criteria for a schedular rating in excess of 30 percent have 
not been met.

However, the veteran has separate disability from right foot 
residuals of excision of Morton's neuroma.  Disability from 
these disorders may be separately rated under Diagnostic Code 
5279.  See, Esteban v. Brown, 6 Vet. App. 259 (1994) (a 
veteran may be awarded separate ratings for distinct 
manifestations associated with the same service-connected 
disability).  Under Diagnostic Code 5257, anterior 
metatarsalgia (Morton's disease) is rated 10 percent 
disabling if unilateral or bilateral.  In this case, although 
the veteran's Morton's neuroma at the right third metatarsal 
interspace has been surgically removed, it is still 
productive of some disabling manifestations, namely, 
occasional shooting pains and an area of numbness.  On the 
basis of these findings, I conclude that a separate rating of 
10 percent is appropriate under Diagnostic Code 5279.  

In reaching this decision, I have considered the complete 
history of the disability in question as well as the current 
clinical manifestation and the effect the disability may have 
on the earning capacity of the veteran.  38 C. F. R. §§  4.1, 
4.2, 4.41 (2002).  The functional impairment that can be 
attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 (2002) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this context, I note that during the most recent VA 
examination the veteran had full range of motion in his 
ankles.  His other symptoms, such as deformity with pronation 
and plantar tenderness are anticipated and are adequately 
compensated by the 30 percent schedular rating currently in 
effect.

In this case, the record does show that the veteran's 
service-connected bilateral pes planus and status post 
excision of Morton's neuroma is manifested by disabling 
manifestations - such as abnormal or weakened movement, 
excess fatigability, or incoordination interfering with 
locomotion, standing, or weight bearing - that would provide 
a basis for a rating in excess of 30 percent for flat feet or 
more than 10 percent for status post excision of Morton's 
neuroma in the context of 38 C.F.R. § 4.45, DeLuca, or 
related regulations and Court decisions.

I have also considered the provisions of 38 C.F.R. § 4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluation.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this case, however, the preponderance of the medical evidence 
supports a finding that the veteran's disabilities associated 
with flat feet are not manifested by symptoms more closely 
approximating the next higher schedular rating for bilateral 
flat feet.  Concerning the rating of the veteran's disability 
from the post-surgical Morton's neuroma of the right foot, 
the 10 percent rating to be assigned pursuant to this 
decision is the highest schedular rating provided for in the 
regulations.

I have also considered whether the RO should have referred 
the matter for assignment of a higher rating on an 
extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of bilateral flat 
feet, but those more severe manifestations are not clinically 
demonstrated in this case.  Although no higher schedular 
rating is assignable for bilateral metatarsalgia, the ten 
percent rating under Diagnostic Code 5279 anticipates the 
symptoms that have been clinically demonstrated.  

Second, I find no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization or frequent treatment 
for his bilateral flat feet or his status post excision of 
Morton's neuroma, or that such disabilities otherwise so 
markedly interfere with employment as to render impractical 
the application of regular schedular standards.  Therefore, I 
conclude that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

Finally, I have considered the doctrine of benefit of the 
doubt and conclude that it does not provide a basis for the 
assignment of a higher rating in this case.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
In this case, however, the evidence is not in relative 
equipoise, as there is no evidence that the criteria for 
higher ratings are appropriate.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule must be 
applied only when the evidence is in relative equipoise).

IV.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by letters sent to him dated in September 2001 and May 2003.  
In addition, the RO's rating decisions, statements of the 
case, and supplemental statements of the case further 
informed the veteran of the evidence needed to substantiate 
his claims of entitlement to service connection for a back 
disorder and entitlement to increased ratings for his foot 
disorders. 

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility, and 
advise the veteran to submit all evidence he or she has to 
support the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  I note that in January 
1997, the veteran indicated that he was currently supporting 
himself through benefits administered by the Social Security 
Administration.  However, it is not clear from the record 
whether those benefits are based of retirement or disability 
benefits.  Concerning the claim of entitlement to service 
connection for a back disorder and foot disorders, the RO has 
obtained all relevant Federal records from sources identified 
by the appellant or otherwise evident from the claims folder, 
including service medical records and VA medical records.  I 
further note that, during his testimony before me, the 
veteran indicated that all of his treatment for his feet 
disorders was  provided by a VA medical center and that his 
disability from such disorders had not worsened since his 
last treatment approximately one year before the hearing.

Concerning the claim decided in this decision, the appellant 
has not asserted that there are other private treatment 
records that pertain to such claim that have not been 
obtained and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and his testimony.  Concerning his claim of 
entitlement to service connection for a back disorder and 
bilateral foot disorders, the appellant has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under some circumstances, VA's duty to assist a claimant may 
include providing the claimant a VA medical examination.  
38 C.F.R. § 3.159(c)(4) (2003).  The veteran was provided 
several medical examinations pertaining to his claims for 
service connection for a back disorder and for increased 
ratings of his foot disorders.  I deem no further 
examinations are necessary to decide those claims.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  The veteran has not identified any additional 
evidence that the RO has not been able to obtain.  No further 
duty is owed to the veteran to notify him of evidence that VA 
has not been able to obtain.  

By letters dated in September 2001 and May 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  He was further advised what evidence VA would 
attempt to obtain and what evidence was his responsibility to 
obtain and submit.  When the veteran's claims were certified 
to the Board, he was so notified and was invited to submit 
any addition information of evidence.  In response to the 
RO's September 2001 letter, he responded that " . . .  all 
information pertaining to my claim(s) is included in the 
records you already have . . . ."

I note that the September 2001 and May 2003 letters were sent 
to the veteran after the RO's May 1995 and December 1997 
rating decisions that the veteran has appealed.  As noted in 
the recent decision of the Court in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), (Pelegrini II) the plain language of 38 
U.S.C.A. § 5103(a) requires that the notice to the claimant, 
as enunciated in Quartuccio, supra, must be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  However, 
the Court also noted that in cases such as this case, where a 
claim was pending prior to enactment of the VCAA notice 
requirements, a preadjudication notice may not have been 
possible.  The Court specifically indicated that 

. . . we do not hold that this case, or 
any similarly situated case in which pre-
AOJ-adjudication notice was not provided, 
must be returned to the AOJ for the 
adjudication to start all over again as 
though no AOJ action had ever occurred, 
i.e., there is no nullification or 
voiding requirement either explicit or 
implicit in this opinion.

Pelegrini, supra, at 120.


However, the Court also noted that it could not conclude 
based on the record in that case, that the veteran had not 
been prejudiced by not having been provided the requisite 
VCAA notices.  Quoting again from Pelegrini II: 

. . . the Board must ensure that the 
appellant is provided the content-
complying notice to which he is entitled 
unless the Board "make[s] findings on 
the completeness of the record or on 
other facts permitting [this Court to 
make] a conclusion of lack of prejudice 
from improper notice."  

Pelegrini, supra, at 122.

In this case, the unfavorable RO decisions that are the bases 
of this appeal were already decided and appealed by the time 
the VCAA was enacted.  However, I find no prejudice to the 
veteran based on the timing of the notices he was provided, 
as he has had ample opportunity to advise VA of additional 
sources of pertinent evidence since he was notified of the 
evidence need to substantiate his claims.  His response was 
the VA already had such evidence.  The veteran has been 
provided with content-complying notice and proper process in 
this matter.


ORDER

The appeal from the denial of service connection for a right 
knee disorder is dismissed.

Entitlement to service connection for back disorders claimed 
as proximately due to or the result of service-connected 
disability from foot disorders is denied.

An increased rating for bilateral pes planus with bilateral 
semi-rigid calcaneal valgus deformity and chronic 
sesamoiditis is denied.

A separate rating of 10 percent for status post excision of 
Morton's neuroma is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The appeal of the claim of entitlement to service connection 
for a neuropsychiatric disorder diagnosed as major depressive 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

Service connection may be granted for nonservice-connected 
disability which is proximately due to and the result of 
service-connected disability or "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Therefore, based on the holding 
in Allen, service connection for a psychiatric disability 
could be granted not only if the veteran's service-connected 
bilateral foot disorders caused a psychiatric disability, but 
also if his service-connected bilateral foot disorders have 
aggravated a psychiatric disability, with compensation being 
paid to the extent of such aggravation.

The veteran has current disability from major depressive 
disorder.  
In July 1996, a VA examiner concluded that the veteran had 
recurrent major depressive disorder with somatization.  
Reported relevant medical conditions included the veteran's 
flat foot condition.  The examiner reported:


The patient also suffers from a chronic 
recurrent depressive disorder but the 
most recent episode of depression 
starting early last year was secondary to 
his foot condition and hence it is 
correct to state that his depressive 
disorder was aggravated by his foot 
condition and its treatment.

According to an examiner who conducted a May 1997 VA 
examination, the veteran's depression began in early 1995 and 
"seems to be secondary to his foot condition."  The 
examiner further reported:

The onset of the long-term depressive 
illness on this patient is difficult to 
attribute to planus tests in the 
military.  On the other hand, the 
patient's present depressive episode 
starting early 1995 seems clearly 
secondary to his foot condition and 
hence, it is correct to state that a 
depressive disorder was aggravated by his 
foot condition and its treatment.

The distinction between whether the veteran's disability from 
a depressive disorder is fully and proximately due to or the 
result of (caused by) his service-connected disability from 
his foot disorders or has merely been aggravated by such 
service-connected disability has important significance.  If 
the service-connected foot disorders caused the depressive 
disorder, the veteran would be compensated to the full extent 
of such disability.  If, on the other hand, the veteran 
developed a depressive disorder that is not causally related 
to a service-connected disability, but has been aggravated to 
some extent by a service-connected disability, then he would 
be entitled to service connection, but with compensation only 
to the extent that the service-connected disabilities have 
aggravated his non-service connected depression.  See Allen, 
supra.

It is not clear from the medical evidence in the record 
whether the veteran is entitled "direct" service connection 
for major depression and/or another acquired neuropsychiatric 
disorder, or to secondary service connection for major 
depression, or entitled to service connection for major 
depression with compensation to the extent that the 
depressive disorder has been aggravated by his service-
connected disabilities.  Furthermore, the veteran has not 
been afforded a recent VA neuropsychiatric examination.  
Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination when such an examination is necessary to 
decide a claim.  38 C.F.R. § 5.159(c)(4) (2003).

The Board notes that the veteran, in a VA form 9 filed in May 
2003, referred to his psychiatric disorder as PTSD (i.e., 
post-traumatic stress disorder).  

Accordingly, the veteran's claim of entitlement to service 
connection for a neuropsychiatric disorder, including PTSD, 
is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a 
neuropsychiatric disorder since January 
1993.  The veteran should be requested to 
provide the details of such treatment, 
including, the names and addresses of the 
treatment providers, the location(s) where 
the treatment was provided, and the 
approximate date(s) of such treatment.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  
The RO should associate all correspondence 
received with the claims file.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO should request the veteran to 
clarify the type of benefits he is or has 
received from the from the Social Security 
Administration (SSA) (disability versus 
retirement).  The veteran should be 
advised that, if he is receiving such 
benefits on the basis of disability, he 
should identify the disability(ies) for 
which the benefits were awarded.  If the 
veteran reports that he is or has received 
disability benefits administered by the 
Social Security Administration, the RO 
should obtain the records pertinent to the 
veteran's claim for SSA disability 
benefits, including the medical records 
relied upon concerning that claim.

3.  The RO should attempt to obtain 
records of the veteran's treatment for a 
neuropsychiatric disorder while in service 
at Fort Monmouth, New Jersey, in 1952.  If 
additional information is needed to search 
for the records, the RO should obtain such 
information.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his disability from an 
acquired neuropsychiatric disorder, 
diagnosed as major depressive disorder, 
and also claimed by the veteran as PTSD.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  For each diagnosed 
neuropsychiatric disorder, the examiner 
should express an opinion concerning 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the disability identified was 
incurred in service, or is related to 
events in service, or is proximately due 
to or the result of the veteran's service-
connected foot disorders, or 
alternatively, if not caused by his foot 
disorders, has been aggravated by his 
service-connected foot disabilities.  In 
the latter case, i.e., aggravation by the 
service-connected foot disabilities, the 
examiner should estimate to what extent 
any neuropsychiatric disorder identified 
has been so aggravated.  The examiner 
should report a complete rationale for 
his/her conclusions.

5.  After all development, assistance, and 
notification required by VCAA, the RO 
should review the record and readjudicate 
the claim of entitlement to service 
connection for an acquired 
neuropsychiatric disorder, including 
claimed PTSD, either as incurred in 
service, or as proximately due to or the 
result of service-connected disability, or 
as aggravated by service-connected 
disability.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



